
	
		I
		112th CONGRESS
		1st Session
		H. R. 1954
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To implement the President’s request to increase the
		  statutory limit on the public debt.
	
	
		1.FindingThe Congress finds that the President’s
			 budget proposal, Budget of the United States Government, Fiscal Year 2012,
			 necessitates an increase in the statutory debt limit of
			 $2,406,000,000,000.
		2.Increase in
			 statutory limit on the public debtSubsection (b) of section 3101 of title 31,
			 United States Code, is amended by striking out the dollar limitation contained
			 in such subsection and inserting in lieu thereof
			 $16,700,000,000,000.
		
